Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Previous rejections based on 35 USC 112 are now withdrawn.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US Pat. Pub. 2020/0083176).
Regarding claim 1, Lim teaches an embedded trace substrate, comprising:
a core [fig. 15e, core 110];
a first insulating material disposed above the core and having a first metal pattern embedded therein [fig. 15e, ABF insulation film 180 with metal pattern 135 therein];

one or more passive components embedded in the core [fig. 15e, 125a1 and a2].
Regarding claim 2, Lim discloses the embedded trace substrate of claim 1, wherein at least one of the one or more passive components is electrically coupled to at least one of the first metal pattern or the second metal pattern [paragraph [0094], 125A1 and A2 are electrically connected to 140].
Regarding claim 3, Lim teaches the embedded trace substrate of claim 1, wherein the core comprises a copper clad laminate [paragraph [0124], 110 can be a CCL].
Regarding claim 4, Lim discloses the embedded trace substrate of claim 1, wherein the core comprises woven glass [paragraph [0082], 110 can be a glass fiber, glass cloth or glass fabric which is interpreted as woven glass].
Regarding claim 5, Lim teaches the embedded trace substrate of claim 1, wherein at least one of:
The first metal pattern is laminated to the core using the first insulating material; or
The second metal pattern is laminated to the core using the second insulating material [fig. 15e, 180 laminates 135 to the core].
 Regarding claim 7, Lim discloses the embedded trace substrate of claim 1, wherein the one or more passive components comprise a multilayer ceramic capacitor [paragraph [0084], 125A1 and A2 can be a MLCC].

Regarding claim 9, Lim discloses the embedded trace substrate of claim 1, further comprising one or more vias intersecting the core and electrically coupling the first metal pattern to the second metal pattern [paragraph [0090] 135 is connected to 140 using via hole 133, the core 110 and layers 142a/b/c].
Regarding claim 10, Lim teaches the embedded trace substrate of claim 1, further comprising one or more additional layers of insulating material disposed below the second metal pattern, each having a different additional metal pattern embedded therein [fig. 15e, 141b contains metal pattern 142b and 141c contains metal pattern 142c].
Regarding claim 11, Lim discloses the embedded trace substrate of claim 1, further comprising a third layer of insulating material disposed below the second metal pattern, wherein the third insulating layer has a third metal pattern embedded therein [fig. 15e, third insulating layer 141b with third metal pattern 142b therein].
Regarding claim 12, Lim teaches the embedded trace substrate of claim 1, wherein at least one of the passive components has a first metal terminal coupled to the second metal pattern and a second terminal electrically coupled to the second metal pattern [fig. 15e, the left most 125A1 is coupled to 141a using two terminals].
Regarding claim 13, Lim discloses the embedded substrate of claim 12, wherein the first terminal of the at least one of the passive components is coupled to the first .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claims 1-5, 7-13 above, and further in view of the following arguments.
Regarding claim 6, Lim fails to specifically teach the thickness of the core layer, however Lim has embedded passive components in the same manner using the same materials as the instant invention.  One of ordinary skill in the art would have been led to the recited thickness through routine experimentation and optimization to achieve In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claims 1-5, 7-13 above, and further in view of Yang et al. (US Pat. Pub. 2018/0261569).
Regarding claim 14, Lim fails to teach the bonding of an IC above the embedded trace substrate.  However, Yang teaches an embedded trace substrate with passive components and a IC device bonded above it [fig. 5, IC 105 on embedded trace substrate which contains layers 153, 214 and 203].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Yang into the method of Lim by bonding an IC die above and coupled to the embedded trace substrate.  The ordinary artisan would have been motivated to modify Lim in the manner set forth above for at least the purpose of having a device with improved electrical performance due to shorter electrical paths [Yang, paragraph [0103]].
.
Response to Arguments
Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive. Applicant argues that Lim fails to teach a first insulating material disposed above the core and having a first metal pattern embedded therein as well as a second insulating material disposed below the core and having a second metal pattern embedded therein.  Specifically, for the first insulating material and metal, applicant argues that metal layer 135 is not a metal pattern but a back plate and is not embedded in layer 180 as layer 180 is formed on top of 135.  However, element 180 of Lim is a prepreg ABF film which is an insulator and surrounds 135 on both sides as shown in fig. 15e therefore 135 is embedded within 180.  Element 135 is a backside metal layer [paragraph [0090]] and connects to metal layers 115 in the core making it more than a simple back plate. Additional for the second insulating material and metal, applicant argues that redistribution layer 142a is not a metal pattern embedded in an insulating material 141a.  However, this is not persuasive as 142a connects to the device and core through insulating material 141a therefore at least part of 142 is embedded within 141a. 
Applicant also argues Lim fails to teach the first metal pattern is laminated to the core using the first insulating material.  However, this is not persuasive as the term laminated is best understood to mean overlay with a plastic or protective material.  Fig. 15e clearly shows layer 180 overlays and surrounds 135 protecting and sealing it.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        




/JAEHWAN OH/Primary Examiner, Art Unit 2816